             Case 2:18-cr-00131-RAJ Document 1408 Filed 08/18/20 Page 1 of 1




1                                                                  The Honorable Richard A. Jones
2
3
4
5
                             UNITED STATES DISTRICT COURT FOR THE
6
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT SEATTLE
8
     UNITED STATES OF AMERICA,                          NO. 2:18-cr-00131-RAJ
9
                                                        ORDER REGARDING
                                    Plaintiff,
10                                                      BRIEFING SCHEDULE
                            v.
11
12 CHARLES ROLAND CHEATHAM,
13
                     Defendant.
14
15
            Having considered the parties’ Stipulated Motion Concerning Briefing Schedule, the
16
     Court ORDERS:
17
            1.      The United States shall file a response to Charles Roland Cheatham’s motion
18
                    for reduction in sentence on or before August 24, 2020.
19
            2.      Any reply brief will be filed on or before August 27, 2020 and the matter noted
20
                    for August 28, 2020.
21
            DATED this 18th day of August, 2020.
22
23
24
                                                    A
                                                    __________________________________
                                                    RICHARD A. JONES
                                                    United States District Court Judge
25
26
27
28

     Stipulation Regarding Briefing Schedule                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Cheatham, 18-CR-131-RAJ - 1
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
